     Case 1:18-cv-01255-JTN-ESC ECF No. 11 filed 01/07/19 PageID.47 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 ERIC DEVRIES,
                                                                 Case No. 1:18-cv-1255
          Plaintiff,
                                                                 Hon. Janet T. Neff
 v.

 CAPITAL ONE BANK (USA), N.A.

          Defendant.


                                    JOINT STATUS REPORT

Jurisdiction: The basis for the Court’s jurisdiction is:

         28 U.S.C. §§ 1331 and 1367, and 47 U.S.C. § 227.

2.       Jury or Non-Jury: This case is to be tried before a jury.

3.    Judicial Availability: The parties do not agree to have a United States Magistrate Judge
conduct any and all further proceedings in the case, including trial, and to order the entry of final
judgment.

4.       Statement of the Case: This case involves:

         Plaintiff’s Statement:

         Defendant Capital One Bank (USA), N.A. violated the Telephone Consumer
         Protection Act, 447 U.S.C. § 227 (“TCPA”) by repeatedly dialing Plaintiff Eric
         DeVries’s cellular telephone using automated dialers and prerecorded voices.
         Attempting to collect a consumer debt from DeVries, Capital One placed dozens
         of these calls after DeVries unequivocally instructed Capital One to stop doing so.
         Each such call, which caused annoyance and interference with DeVries’s use of his
         telephone equipment and service, was a willful violation of the TCPA giving rise
         to statutory damages.

         Capital One has admitted it placed many offending calls, that it used automated
         equipment in doing so, and that it used prerecorded messages. Few fact questions
         remain to be resolved in this case. Capital One’s affirmative defenses are deficient
         as a matter of law, including its affirmative defense that DeVries provided “non-
         revocable” consent for the offending calls. The FTC and courts have rejected similar
     Case 1:18-cv-01255-JTN-ESC ECF No. 11 filed 01/07/19 PageID.48 Page 2 of 5



         defenses. Further, there is no “bona fide error” defense available for any claim
         asserted by DeVries in this action.

         Defendant’s Statement:

         Defendant Capital One denies that it violated the TCPA and denies that it is liable to
         Plaintiff. Capital One admits it placed calls to Plaintiff but denies those calls violated the
         law. Capital One also denies that used or admitted it used technology that meets the
         definition of an automatic telephone dialing system under the TCPA. Capital One believes
         its affirmative defenses are valid and notes that the Second Circuit Court of Appeals, as
         well as various other district courts around the country have concluded that consent given
         in a contract, as it was here, is non-revocable. Finally, Capital One believes that to the
         extent Plaintiff sought to create a TCPA claim, he is not in the zone of interests protected
         by the statute and thus does not have standing.

5.       Prospects of Settlement: The status of settlement negotiations is:

         Settlement has not been discussed by the parties to date.

6.     Pendent State Claims: This case includes pendent state claims under the Michigan
Regulation of Collection Practices Act, M.C.L. §§ 445.252 and 445.257.

7.      Joinder of Parties and Amendment of Pleadings: The parties expect to file all motions for
joinder of parties to this action and to file all motions to amend the pleadings by January 30, 2019.

8.       Disclosures and Exchanges:

      (a) Fed. R. Civ. P. 26(a)(1) requires initial disclosures unless the Court orders otherwise.
The parties propose the following schedule for Rule 26(a)(1) disclosures:

         From Plaintiff to Defendant: February 8, 2019

         From Defendant to Plaintiff: February 8, 2019

       (b) The plaintiff expects to be able to furnish the names of plaintiff’s expert witness(es) by
February 22, 2019. Defendant expects to be able to furnish the names of defendant’s expert
witness(es) by March 25, 2019.

        (c) It would be advisable in this case to exchange written expert witness reports as
contemplated by Fed. R. Civ. P. 26(a)(2). Reports, if required, should be exchanged according to
the following schedule:

         From Plaintiff to Defendant: March 25, 2019

         From Defendant to Plaintiff: April 24, 2019




                                                                                                     2
  Case 1:18-cv-01255-JTN-ESC ECF No. 11 filed 01/07/19 PageID.49 Page 3 of 5



        (d) The parties have agreed to make available the following documents without the need
of a formal request for production:

       From Plaintiff to Defendant by February 8, 2019: Rule 26(a)(1) Disclosures

       From Defendant to Plaintiff by February 8, 2019: Rule 26(a)(1) Disclosures

9.     Discovery: The parties believe that all discovery proceedings can be completed by May 9,
2019. The parties recommend the following discovery plan:

       General discovery will be needed as to the allegations of the Complaint and the
       number and timing of the calls forming the basis for the Complaint. The parties do
       not believe it necessary to limit, focus, or stage discovery at this time regarding any
       specific issues, apart from presumptive limitations set forth in the Federal Rules.
       The parties do not believe it is necessary to modify the presumptive limitations set
       for deposition length by Rule 30(d)(1).

10.     Disclosure or Discovery of Electronically Stored Information: The parties have discussed
the production of electronically stored information and suggest that such information be handled
as follows:

       The parties are not presently aware of specific electronically stored information that
       may be exchanged in this case; however, to the extent production of such
       information is required, the parties believe production in a reasonably usable format
       (e.g., PDF format) will generally be adequate.

11.    Assertion of Claims of Privilege or Work-Product Immunity After Production:

       The parties have not agreed on a procedure to address claims of privilege or work
       product immunity for items inadvertently produced during discovery.

12.    Motions: The parties acknowledge that a pre-motion conference is required before filing
any dispositive motion, and no motion papers shall be filed until the motion has been fully briefed.
See Judge Neff’s Information and Guidelines for Civil Practice, located on this court’s website,
www.miwd.uscourts.gov.

The parties acknowledge that W.D. Mich. L. Civ. R. 7.1(d) requires the moving party to ascertain
whether the motion will be opposed, and in the case of all nondispositive motions, counsel or pro
se parties involved in the dispute shall confer in a good-faith effort to resolve the dispute. In
addition, all nondispositive motions shall be accompanied by a separately filed certificate.

       The following dispositive motions are contemplated by each party:

       Plaintiff: Motion for partial judgment on the pleadings pursuant to Rule 12(c); motion for
       summary disposition pursuant to Rule 56.

       Defendant: Motion for summary judgment pursuant to Rule 56.


                                                                                                  3
  Case 1:18-cv-01255-JTN-ESC ECF No. 11 filed 01/07/19 PageID.50 Page 4 of 5



The parties anticipate that all pre-motion conference requests will be filed on or before May 23,
2019.

13.    Alternative Dispute Resolution: In the interest of conserving judicial resources, the parties
acknowledge that the Court will require the parties to participate in some form of Alternative
Dispute Resolution.

       The parties believe discovery may be necessary before conducting alternative
       dispute resolution and suggest that alternative dispute resolution take place in near
       the close of discovery in April or May 2019.

       The parties recommend that this case be submitted to the following method of
       alternative dispute resolution: L. Civ. R. 16.8 settlement conference.

14.     Length of Trial: Counsel estimate the trial will last approximately 2 days total, allocated as
follows: 1 day for Plaintiff’s case, 1 day for Defendant’s case, 0 days for other parties.

15.     Electronic Document Filing System: Counsel are reminded that Local Civil Rule 5.7(a)
requires attorneys to file and serve all documents electronically, by means of the Court’s CM/ECF
system, unless the attorney has been specifically exempted by the Court for cause or a particular
document is not eligible for electronic filing under the rule. The Court expects all counsel to abide
by the requirements of this rule. Pro se parties (litigants representing themselves without the
assistance of a lawyer) must submit their documents to the Clerk on paper, in a form complying
with the requirements of the local rules. Counsel opposing a pro se party must file documents
electronically but serve pro se parties with paper documents in the traditional manner.

16.     Other: Set forth any special characteristics that may warrant extended discovery,
accelerated disposition by motion, or other factors relevant to the case: none.

                                                      Respectfully submitted,

Dated: January 7, 2019                                /s/ Theodore J. Westbrook
                                                      Theodore J. Westbrook
                                                      Westbrook Law PLLC
                                                      Attorney for Plaintiff
                                                      6140 28th St. SE, Suite 115
                                                      Grand Rapids, MI 49546
                                                      (616) 288-9548
                                                      twestbrook@westbrook-law.net


Dated: January 7, 2019                                /s/ Erin L. Hoffman (with permission)
                                                      Erin L. Hoffman
                                                      Faegre Baker Daniels LLP
                                                      Attorneys for Defendant
                                                      2200 Wells Fargo Center


                                                                                                    4
Case 1:18-cv-01255-JTN-ESC ECF No. 11 filed 01/07/19 PageID.51 Page 5 of 5



                                       90 South Seventh Street
                                       Minneapolis, MN 55402
                                       (616) 766-7000
                                       erin.hoffman@FaegreBD.com




                                                                             5
